

117 S1792 IS: To establish certain requirements for the small refineries exemption of the renewable fuels provisions under the Clean Air Act, and for other purposes.
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1792IN THE SENATE OF THE UNITED STATESMay 24, 2021Mrs. Fischer (for herself, Ms. Duckworth, Mr. Grassley, Mr. Thune, Ms. Ernst, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish certain requirements for the small refineries exemption of the renewable fuels provisions under the Clean Air Act, and for other purposes.1.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)PetitionThe term petition means a petition for an exemption from the requirements of paragraph (2) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) under paragraph (9) of that section for a calendar year.2.Annual deadline for petitions by small refineries for exemptions from renewable fuel requirements(a)DeadlineNotwithstanding any other provision of law, a petition shall be submitted to the Administrator not later than June 1 of the year preceding the year in which an exemption under the petition, if the petition were granted, would be in effect.(b)Effect of failure To meet deadlineIf a petition described in subsection (a) is not submitted by the deadline described in that subsection, the petition shall be ineligible for consideration or approval.3.Transparency(a)Information in petition subject to public disclosure(1)In generalSubject to paragraph (2), information submitted to the Administrator by a person, including a small refinery, in a petition—(A)shall not be a trade secret or confidential information; and(B)notwithstanding section 552(b) of title 5, United States Code, and any other Federal law (including regulations), shall be subject to public disclosure.(2)ApplicabilityParagraph (1) applies only with respect to information submitted under a petition for calendar year 2021 or subsequent calendar years.(b)DecisionThe Administrator shall, at the same time that the Administrator informs the petitioner of a decision of whether to grant the petition—(1)make publicly available—(A)the name of the petitioner;(B)the name and location of the facility for which relief under the petition was requested;(C)the time period for which relief under the petition was requested; and(D)the extent to which the Administrator granted or denied the petition; and(2)submit to Congress a report—(A)describing the nature of the relief requested in the petition, including the factors identified by the petitioner to demonstrate disproportionate economic hardship under section 211(o)(9)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B)(i)); and(B)that includes the detailed discussion required by section 80.1441(e)(2) of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), submitted by the petitioner describing the hardship the refinery would encounter in producing transportation fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) that meets the requirements of section 80.1405 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).4.Annual renewable fuel standardsWhen determining the annual value of the renewable fuel standard for a calendar year under section 80.1105 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), the Administrator shall, for the variable GEi referenced in that section, which is the quantity of gasoline projected to be produced by exempt small refineries and small refiners in gallons for a calendar year, use the number that is the sum of the total number of gallons waived as a result of all petitions granted by the Administrator for that calendar year.